The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Argument
Applicant's arguments filed 1/3/2020 have been fully considered and are not persuasive. Upon further consideration a new ground of rejection for claims 1-20 is made in view of Gershtein et al (US 2015/0302255)

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Double Patent
Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,902,299.  The conflicting claims are not identical because instant application  claim 1 requires the additional elements of “placing a drug portion of a specific drug type on a first light source and detecting rays of light transmitted past the drug portion by the first light source in a first direction and by detecting rays of light transmitted past the drug portion by a second light source in a second direction different from the first direction”, not required by patent claim 1.  However, the conflicting claims are not patentably distinct from each other because:
        Claims 1 of application '249 and claim 1 of patent '299 recite common subject matter;
        Whereby claim 1, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by claim 1 of the patent, and
        Whereby the elements of claim 1 are fully anticipated by patent claim 1, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,10-15,17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al (US 20140117239)in view of Brosette et al (WO 2013184883) and further in view Kim et al ( KR 2016/0141884
 As for claim 1, Sakai et al teaches a method for providing a singling device of a storage and dispensing container for drug portions, the method comprising: 
placing a drug portion of a specific drug type on a first light source(a pair of light sources (e.g., halogen lamps, etc.) 13 that irradiate the target area X with light beams (white light, etc.) that include near-infrared light are attached to the ceiling portion 112 so as to evenly illuminate the target area X., paragraph [0036]);
 generating, by first and second detection devices (The line sensor camera 4 is attached to the optical fiber 2 via the spectroscope 3, paragraph [0037]), an image of the drug portion by detecting rays of light transmitted past the drug portion by the first light source (An optical spectrum is formed when reflected light is incident on the spectroscope 3. An image of this optical spectrum is formed on the imaging surface of the line sensor camera 4 and image data is generated, and the generated image data is then sent to the computer 5. , paragraph [0040-0041]) in a first direction and by detecting rays of light transmitted past the drug portion by a second light source in a second direction different from the first direction (An image of this optical spectrum is formed on the imaging surface of the line sensor camera 4 and image data is generated, and the generated image data is then sent to the computer 5. The computer 5 performs processing such as the following. First, the spectrums of 90,000 pixels, as one example, are obtained for each sample board in one measurement, and then these spectrums are averaged and one piece of average spectral data is computed per sample board in one measurement. The processing is repeated ten times per direction, and is also similarly performed for the other three directions, paragraph [0041]);
	While Sakai teaches the limitation above, Sakai fails to teach “ processing, by a control device using image analysis, the image; determining specified drug information for the provided drug portion, the specified drug information comprising at least the dimensions of the drug portion.”
	However, Brosette teaches processing, by a control device using image analysis, the image (Once the digital image is obtained at step 1510, the digital image is processed using a processor and methods 300, 800, 1300 and 1400, The contours for each pill are then combined with the color information from the original digital image to facilitate pill identification at step 1560. Pills are identified based on the shape and size of their contours and the color schemes, scoring patterns and imprints of the pills; paragraph [0052]); determining specified drug information for the provided drug portion, the specified drug information comprising at least the dimensions of the drug portion (The pill identification module 1680 uses the contour information generated in module 1675 to identify the pills in the digital image. The pill identification module 1680 can also use additional information, such as color schemes, scoring and imprints, to assist in pill identification, paragraph [0054]); and identifying, based on the determined drug information, a suitable singling device fitting the drug portions to be singularized.” It would have been obvious to one of ordinary skill in the art to use the image analysis of Brossette in Sakai et al. in order to have an accurate photographic pill identification. None teaches identifying, based on the determined drug information, a suitable singling device fitting the drug portions to be singularized.  Kim teaches a medicament dispenser, a plurality of disks each of which is unique identification information is provided in the dispensing module fencing module; Having a plurality of mounting portions to which the dispensing module is mounted, and if the dispensing module is mounted on the mounting portion provided with a memory which stores the dispensing module identification information corresponding to the identification information and the mounting portion identification information of the mounting portion, and a plurality of blocks, each installation is provided with a unique block identification information installed; display; database; And to determine the dispensing module requires a refill of a set of the identification information and updating means for storing the database, wherein the plurality of dispensing modules for the dispensing module, wherein the dispensing module is mounted is installed block and the mounting portion inventory control means, searching means, information relating to the dispensing module viewed by said retrieving means to retrieve the dispensing module is mounted is installed blocks and mounting portion identifies that the refill by the inventory management means from the database a control unit including a display means for displaying on the display; including, and the information related to the query of the dispensing module, the identification information of the inquiry dispensing module of the dispensing module is mounted is installed blocks and mounting identification information, and it may include a medicament dispensing the information stored in the lookup module. .It would have been obvious to one of ordinary skill in the art to fit the drug portions of the specific drug type to be singularized in order to prevent a drug accident. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
As to claim 2, Brossette et al teaches the method of Claim 1, further comprising: determining drug information of a plurality of drug portions of the same drug type by repeating the providing, generating and processing steps; and identifying the suitable singling device based on the plurality of the determined drug information(paragraph [0052-0054]).  
As to claim 3, Brossette et al teaches the method of Claim 1, further comprising determining a color of the drug portion, wherein the determined drug information includes the determined color of the drug portion(the contours for each pill are then combined with the color information from the original digital image to facilitate pill identification at step 1560. Pills are identified based on the shape and size of their contours and the color schemes, scoring patterns and imprints of the pills ( paragraph [0051-0054]).  
As to claim 4, Kim et al teaches the  method of Claim 1, wherein identifying the suitable singling device comprises making an inquiry based on the determined drug information in a database in which data for a plurality of singling devices are stored( A search means for inquiring, from the database, an installation block and a mounting portion on which a dispensing module that has been confirmed to be required to be refilled by the inventory management means is mounted, information related to the dispensing module inquired by the searching means Wherein the information related to the searched dispensing module includes at least one of identification information of the searched dispensing module, an installation block in which the searched dispensing module is installed, Identification information of the mounting portion, and drug information stored in the searched dispensing module, page 2 last paragraph).  	
As to claim 5, Kim et al teaches the  method of Claim 4, further comprising determining an updated inventory of the suitable singling device if a suitable singling device is identified in the database inquiry (the control unit 310 includes an update unit 312, an inventory management unit 314, a modelsearch unit 316, and a display unit 318; figure 5).   
As to claim 6, Brossette et al teaches the of Claim 4, further comprising determining model data for a suitable singling device based on the drug information if no suitable singling device is identified in the database inquiry ( paragraph [0049][0051-0053])..  
As to claim 7, Brossette et al teaches the method of Claim 1, further comprising: determining a three-dimensional model of the drug portion; and determining the drug information based on the determined three-dimensional model ( paragraph [0049]).  
As for claim 8, Sakai et al teaches method of Claim 1, the image analysis processing wherein the drug portion is positioned between the first light source and the first detection device, and between the second light source and the second detection device(the light sources 13 irradiate the target area X with light beams that include near-infrared light, and the mirror scanner 12 is driven and scans the reflected light of the target area X. At this time, since the opposing surface 114 opposing the target area X is black in color, projection of an image of the opposing surface 114 onto the target area X can be reduced. The reflected light thus obtained is sent to the line sensor camera 4 via the lens 14, the optical fiber 2 and the spectroscope 3, and image data is then sent to the computer 5; figure 1).  
9. The method of Claim 8, the image analysis processing further comprising: determining rays of light from the first light source in the first direction that are blocked by the drug portion; and determining rays of light from the second light source in the second direction that are blocked by the drug portion.  
10. The method of Claim 1, wherein the providing the drug portion of the specific drug type and the generating the plurality of images of the drug portion by the detection device are carried out by a first user.  
As to claim 11, Kim et al teaches the  method of Claim 10, wherein at least the identifying the suitable singling device is carried out by a second user(Kim et al teaches in page 3 4th paragraph the display unit may further include an input unit for receiving a user selection of at least one of a dispensing module and an installation block displayed on the display thus providing various kinds of information to the user through a user interface).  
As to claim 12, Kim et al teaches the  method of Claim 11, wherein data of the generated images is transmitted from the first user to the second user using data remote transmission(Kim et al teaches in page 3 4th paragraph the display unit may further include an input unit for receiving a user selection of at least one of a dispensing module and an installation block displayed on the display thus providing various kinds of information to the user through a user interface).  
As to claim 13, Kim et al teaches the  method of Claim 11, wherein the determined drug information is transmitted from the first user to the second user using data remote transmission(Kim et al teaches in page 3 4th paragraph the display unit may further include an input unit for receiving a user selection of at least one of a dispensing module and an installation block displayed on the display thus providing various kinds of information to the user through a user interface).   
As to claim 14, Kim et al teaches the  method of Claim 11, wherein a specified number of singling devices is made available to the first user by the second user (Kim et al teaches in page 3 4th paragraph the display unit may further include an input unit for receiving a user selection of at least one of a dispensing module and an installation block displayed on the display thus providing various kinds of information to the user through a user interface).
The limitation of claims 15,17-20 has been addressed above. 
Claims 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al (US 20140117239)in view of Brosette et al (WO 2013184883) , Kim et al ( KR 2016/0141884 )and further in view of Brady et al (WO 2015/0143058)
While Sakai teaches the light sources 13 irradiate the target area X with light beams that include near-infrared light, and the mirror scanner 12 is driven and scans the reflected light of the target area X. At this time, since the opposing surface 114 opposing the target area X is black in color, projection of an image of the opposing surface 114 onto the target area X can be reduced. The reflected light thus obtained is sent to the line sensor camera 4 via the lens 14, the optical fiber 2 and the spectroscope 3, and image data is then sent to the computer 5; figure 1).  Sakai fails to teach the positioning of the drug portion . However, Brady teaches the light sensor module has a light sensor housing and a first sensor element and a second sensor element. The first sensor element and the second sensor element are disposed within the sensor housing. Positioning the plunger at the first position aligns the substantially translucent portion with the first sensor element and positioning the plunger at the second position aligns the substantially translucent portion with the second sensor element( abstract)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sakai to incorporate Brady mechanism in order to provide sufficient structure for an automated drive mechanism and ensuring that correct pills are dispensed.
As to claim 9, Brady teaches  the method of Claim 8, the image analysis processing further comprising: determining rays of light from the first light source in the first direction that are blocked by the drug portion; and determining rays of light from the second light source in the second direction that are blocked by the drug portion(a blocking member (730; Fig. 5B) moveable between the light source (750) and the sensor (720),that is part of the piston rod (706) and thereby moves with the piston rod to indicate its position during use (paragraph 0042-0043).  
				
					Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/Primary Examiner, Art Unit 2664